THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

JEREMY D. SREBRO

P|aintiff, :
v. : 3:17-CV-2298
' (JUDGE MAR|AN|)
THE SOC|AL SECUR|TY
ADM|NS|TRAT|ON
Defendant.
ORDER

The background of this Order is as follows:

The above-captioned appeal pursuant to 42 U.S.C. § 405(g) of a decision by the
Commissioner of the Social Security Administration was filed by P|aintiff, Jeremy Srebro, on
December 14, 2017 (Doc. 1). At that time, Plaintiff also filed a motion for leave to proceed
in forma pauperis (Doc. 2). Thereafter, despite the Court’s issuance of a Standing Practice
Order informing Plaintiff how to proceed with his action (Doc. 3), multiple filings by the
Defendant (see Docs. 7, 9, 10, 11), and a subsequent Court Order directing Plaintiff to file a
brief in support of his claim and warning him that failure to file a supporting brief may result
in dismissal of the action for failure to prosecute (Doc. 12), the record reflects that P|aintiff
has not filed any documents since his initial filings in December of 2017 or othenNise
responded to the Court’s direction or orders. As a result, on Apri| 9, 2019, Magistrate Judge

Arbuckle issued a Report and Recommendation (“R&R”) recommending that Plaintiff’s

 

 

appeal “be dismissed for failure to prosecute and to abide by a court order” (Doc. 13). No
party has filed objections to this report.1

Pursuant to Federal Rule of Civil Procedure 41, an action may be dismissed “[i]f the
plaintiff fails to prosecute or to comply with these rules or a court order.” Fed. R. Civ. P.
41(b). See Spain v. Gallegos, 26 F.3d 439, 454 (3d Cir. 1994) (recognizing that a district
court may sua sponte dismiss an action for failure to prosecute); lse/ey v. Bitner, 216
F.App’x 252, 254-255 (3d Cir. 2007) (“A District Court has the authority to dismiss a suit sua
sponte for failure to prosecute by virtue of its inherent powers and pursuant to Federal Rule
of Civil Procedure 41(b)”) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630-631 (1962)).
Nonetheless, prior to dismissing an action for failure to prosecute, a Court generally must
weigh the factors set forth by the Third Circuit in Pou/is v. State Farm Fire & Casualty
Company. Specifically,

(1) the extent of the party's personal responsibility; (2) the prejudice to the

adversary caused by the failure to meet scheduling orders and respond to

discovery; (3) a history of dilatoriness; (4) whether the conduct of the party or

the attorney was willful or in bad faith; (5) the effectiveness of sanctions other

than dismissal, which entails an analysis of alternative sanctions; and (6) the
meritoriousness of the claim or defense.

Pou/is v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir.1984). “Not all of these
factors need be met for a district court to find dismissal is warranted.” Hicks v. Feeney, 850

F.2d 152 (3d Cir. 1988). lnstead, the “factors should be weighed by the district courts in

 

1 The record reflects that the R&R sent to P|aintiff was returned as undelivered to the Court on April
15, 2019. Mr. Srebro’s failure to update his address in this action provides a further basis for this Court’s
determination that he has abandoned his case.

order to assure that the ‘extreme’ sanction of dismissal . . . is reserved for the instances in
which it is justly merited.” Pou/is, 747 F.2d at 870.

Here, the Court finds that the Pou/is factors heavily weigh in favor of dismissal of this
action. As previously noted, P|aintiff has not filed any documents on the record since 2017.
P|aintiff has disregarded the Court’s Standing Practice Order as well as the Court’s
subsequent Order which sua sponte provided him additional time to file his supporting brief
and warned him that a failure to file the brief may result in dismissal of his case. This lack of
action by P|aintiff demonstrates a history of dilatoriness beginning immediately after the
commencement of this case. These delays are also highly prejudicial to the Defendant, in
that Plaintiff’s failure to respond, or othen/vise Hle anything on the docket, has caused this
case to languish for over a year without the ability to move the case any closer to
completion. Furthermore, the Court can only conclude that this conduct was “willful,” in that
it was consistent, has lasted foran extended period of time, and no effort has been made by
P|aintiff to explain why he has failed to comply with the Court’s Orders or to take any action
to advance this case. ln addition, because the Court will dismiss this action without
prejudice, and since P|aintiff is proceeding in forma pauper/s, alternative sanctions, such as
monetary sanctions, would not be effective in this case. Finally, the Court finds that the
sixth Pou/is factor, meritoriousness of the claim, is neutral in light of P|aintiff having not
provided this Court with a brief, and the accompanying statement of the case, statement of

errors, argument, and conclusion, required to be set forth therein.

 

 

ACCORD|NGLY, TH|S ali DAY 0F MAY, 2019, upon review of Magistrate

Judge Arbuckle’s Report & Recommendation (Doc. 13) for clear error or manifest injustice,
and for the reasons set forth therein as well as in this Order, lT lS HEREBY ORDERED

THAT the R&R (Doc. 13) is ADOPTED.

 

 

:Rrobert D. Mariani
United States District Judge

